Citation Nr: 0724126	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1944.  He died in March 1999.  The appellant is the 
veteran's son.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 RO decision.  The appellant 
testified before the Board in June 2007.


FINDINGS OF FACT

1.  The veteran died and was buried in March 1999.

2.  The appellant filed an application for non-service-
connected burial benefits in June 2006.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 
5102, 7722 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.150, 
3.1600, 3.1601 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) 
(2006).  However, the appellant is not claiming that the 
veteran's death is service-connected.
 
If a veteran's death is not service-connected, entitlement to 
VA burial benefits is based upon the following conditions: 
(1) at the time of his death, the veteran was in receipt of 
pension or compensation; or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
the veteran's death, and there was sufficient evidence on 
file on the date of his death to have supported an award of 
compensation or pension prior to his death; or (3) the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

A sum may also be paid toward burial and funeral expenses if 
the veteran dies of non-service-connected causes while 
properly hospitalized by or through VA.  38 U.S.C.A. § 
2303(a); 38 C.F.R. § 3.1600(c).

Even if the veteran is not properly hospitalized by VA, 
benefits may still be paid if he dies while traveling under a 
proper prior authorization at VA's expense to or from a 
specific place for the purpose of examination, treatment or 
care.  38 C.F.R. § 3.1605.

When a veteran dies from non-service-connected causes, a 
certain amount may be paid as a plot or interment allowance.  
But such an allowance is not warranted where the veteran is 
buried in a national cemetery or other cemetery under the 
jurisdiction of the United States.  38 U.S.C.A. § 2303; 38 
C.F.R. § 3.1600(f).

Where a veteran dies as the result of a service-connected 
disability, or at the time of death was in receipt of 
disability compensation (or but for the receipt of military 
retired pay or non-service-connected disability pension would 
have been entitled to disability compensation at time of 
death ), there is payable, in addition to the burial 
allowance, an amount for the cost of transporting the body to 
the national cemetery for burial.  38 C.F.R. § 3.1600(g).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  If a claimant's 
application is incomplete at the time it is originally 
submitted, VA shall notify the applicant of the evidence 
necessary to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no allowance may be paid.  38 U.S.C.A. § 2304.

The evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within one year from date of the VA request for 
such evidence.  In addition to the proper claim form the 
claimant is required to submit: (1) a statement of account, 
which is preferably on funeral director's or cemetery owner's 
billhead showing name of the deceased veteran, the plot or 
interment costs, and the nature and cost of services 
rendered, and unpaid balance; (2) receipted bills, which must 
show by whom payment was made and show receipt by a person 
acting for the funeral director or cemetery owner; and (3) 
proof of the veteran's death.  38 C.F.R. § 3.1601(b).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the veteran's estate, the executrix of the 
estate of the person who paid for the veteran's burial or 
provided such service, or an individual acting for the 
veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. § 3.1601.

In this case, the appellant filed his application for non-
service-connected burial benefits more than two years after 
the veteran's burial.  The veteran died and was buried in 
March 1999.  However, the application for VA non-service-
connected burial benefits was filed in June 2006, that is, 
more than seven years later.  Thus, the application is 
untimely.

The appellant makes two arguments in support of his claim.  

First, he argues that the application should be granted 
because of financial hardship arising from family 
circumstances.  Regrettably, the above-cited laws do not 
contemplate any such "hardship" exception to the two-year 
filing deadline.

Second, he contends that the two-year filing deadline was 
tolled until he became aware of the availability of the 
burial benefits in question.  In support of this argument, he 
also contends that VA was obligated to inform him of the 
availability of burial benefits as soon as VA became aware of 
the veteran's death.  

Under 38 C.F.R. § 3.150(a), VA will furnish the appropriate 
claim forms "[u]pon request made in person or in writing by 
any person applying for benefits under the laws administered 
by [VA]."  See also 38 U.S.C.A. § 5102.  However, the 
earliest that the appellant qualified as a "person applying 
for benefits" was when he filed the June 2006 burial 
benefits claim form.  There are various notes in the claims 
folder indicating that the appellant called VA in the months 
after the veteran's death regarding VA benefit payment checks 
that VA had sent after his death.  But none of these notes 
indicates that the appellant was interested in applying for 
any VA benefits; rather, they pertained only to the post-
death VA benefit checks that the appellant had deposited in a 
bank account.  

Under 38 C.F.R. § 3.150(b), "[u]pon receipt of notice of 
death of a veteran, the appropriate application form will be 
forwarded for execution by or on behalf of any dependent who 
has apparent entitlement to pension, compensation, or 
dependency and indemnity compensation."  (Emphasis added.)  
However, this regulation does not pertain to the forwarding 
of applications for burial expenses.  By its very terms, it 
applies to those with "apparent entitlement to pension, 
compensation, or dependency and indemnity compensation."  
The regulation also pertains to forms relating to accrued 
benefits payable but not paid during the veteran's lifetime.  
But burial benefits are not among such accrued benefits.  See 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2006) (governing 
payment of accrued benefits).

VA also provides "outreach services" in certain 
circumstances.  VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  
However, these provisions are "hortatory."  Ibid.  In an 
analogous setting, failure to provide such outreach services 
cannot result in the granting of retroactive benefits in 
contravention of effective date laws.  Ibid.; see also 
38 U.S.C.A. § 5110 (West 2002).  

VA "shall distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services 
to which they may be entitled under laws administered by [VA] 
. . ."  38 U.S.C.A. § 7722(c)(1) (emphasis added).  But in 
this case, VA became aware of the appellant's eligibility 
only in June 2006, when the appellant filed the burial 
benefits application form and indicated that he had paid for 
the burial expenses.  In 1999, when VA first learned of the 
veteran's death, there was no indication that the appellant 
had paid for any burial expenses.  See also 38 C.F.R. 
§ 3.1601(a)(1)(ii) (claims to be executed by, in pertinent 
part, by the individual whose personal funds were used to pay 
burial, funeral, and transportation expenses).  In 1999, when 
VA learned of the veteran's death, there was no information 
as to who had paid for the burial, funeral, and 
transportation expenses.  Thus, there was no basis for VA to 
have assumed prior to June 2006 (when the appellant filed the 
application) that the appellant was an "eligible" dependent 
for purposes of a potential burial benefits claim.

VA also shall provide information to dependents about 
benefits and health care services under VA programs 
"[w]henever a veteran or dependent first applies for any 
benefit under laws administered by [VA's] Secretary . . ."  
38 U.S.C.A. § 7722(c)(2) (emphasis added).  The trigger is 
when a dependent "first applies."  The appellant did not 
first apply for burial benefits until June 2006.  

Moreover, statutes of limitations governing the deadlines for 
filing claims can be equitably tolled only in narrow 
circumstances.  See Andrews v. Principi, 351  F.3d 1134 (Fed. 
Cir. 2003) (noting earlier caselaw that tolled statute of 
limitations where there was evidence of tricked or misconduct 
by adversary); see also Irwin v. Dep't of Veterans Affairs, 
498 U.S. 89, 96 (1990) (equitable tolling allowed where 
clamant has actively pursued judicial remedies and has filed 
defective pleading during statutory period; or where claimant 
has been induced or tricked by adversary's misconduct into 
missing deadline).

In sum, the Board can discern no basis for waiving the two-
year deadline for filing the burial benefits application in 
this case.  Since the law, not the evidence, is dispositive 
in this case, the Board must deny the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In addition, generally, on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
But VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where the 
claim cannot be substantiated because there is no legal basis 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004) (cited at 69 Fed. Reg. 59989 (2004)).  Where the law, 
and not the underlying facts or the development of the facts 
are dispositive in a matter, the notice provisions of 38 
U.S.C.A. § 5103 can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002).


ORDER

The claim for entitlement to non-service-connected burial 
benefits is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


